       Case 1:20-cv-00239-MV-JFR Document 24 Filed 07/13/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DYLAN KEITH O’FLAHERTY and
NEAL PATRICK O’FLAHERTY,

                      Plaintiffs,

v.                                                                  No.1:20-cv-00239-MV-JFR

U.S. DEPARTMENT OF EDUCATION,
NORTHWEST COMMISSION ON COLLEGES
AND UNIVERSITIES, and STUDENT PRIVACY
POLICY OFFICE,

                      Defendants.

               MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiffs’ failure to timely file a third

amended complaint.

       Plaintiffs filed their original Complaint on March 16, 2020, asserting that the University of

Nevada Las Vegas (“UNLV”) has been in noncompliance with the Family Educational Rights and

Privacy Act, 20 U.S.C. § 1232g (“FERPA”). See Doc. 2. Plaintiffs sought injunctive relief against

Defendants for allowing UNLV to violate FERPA.

       The Court explained to Plaintiffs that the Complaint failed to state a claim because it did

not state with particularity what each Defendant did to Plaintiffs. See Doc. 10, filed March 30,

2020. The Court granted Plaintiffs leave to file an amended complaint.

       After granting Plaintiffs’ motion for an extension of time to file an amended complaint, the

Court notified Plaintiffs that their 67-page Amended Complaint did not state their claims in

numbered paragraphs as required by Fed. R. Civ. P. 10(b) and granted Plaintiffs leave to file a

second amended complaint that complies with the Federal Rules of Civil Procedure and the District

of New Mexico’s Local Rules of Civil Procedure. See Doc. 17, filed May 21, 2020.
       Case 1:20-cv-00239-MV-JFR Document 24 Filed 07/13/20 Page 2 of 2



       Plaintiffs filed their Second Amended Complaint but none of the paragraphs on pages 21-

62 of the Second Amended Complaint were numbered as required. See Doc. 18, filed May 25,

2020. The Court explained to Plaintiffs that Defendants cannot specifically deny designated

allegations if each allegation is not numbered and granted Plaintiffs leave to file a third amended

complaint. See Doc. 20, filed June 1, 2020; Fed. R. Civ. P. 8(b) (“A party that does not intend to

deny all the allegations must … specifically deny designated allegations”).

       Instead of filing a third amended complaint by the June 22, 2020, deadline, Plaintiffs filed

a motion seeking an extension to July 6, 2020, to file their third amended complaint. See Doc. 21,

filed June 19, 2020. The Court granted Plaintiffs motion for an extension to July 6, 2020, to file

their third amended complaint and notified Plaintiffs that failure to timely file a third amended

complaint may result in dismissal of this case. Plaintiffs did not file a third amended complaint

by the July 6, 2020, deadline.

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                             _________________________________
                                             MARTHA VÁZQUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                2
